UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-7813


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

SCOTT D. WILSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00036-RDB-1)


Submitted:    April 30, 2013                  Decided:   May 22, 2013


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott D.     Wilson, Appellant Pro Se.    Harry      Mason Gruber,
Assistant    United States Attorney, Baltimore,      Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott D. Wilson pled guilty to arson, in violation of

18 U.S.C. § 844(i) (2006), and the district court ordered him to

pay $147,247.46 in restitution.             We affirmed his sentence on

direct appeal.     United States v. Wilson, 452 F. App’x 418 (4th

Cir. 2011).    When Wilson paid only $175 toward his restitution

obligation, the Government moved to apply to the restitution

order proceeds from the sale of melted gold and other precious

metals seized by the Bureau of Alcohol, Tobacco, Firearms, and

Explosives during the arson investigation.              The district court

granted the Government’s motion and denied Wilson’s motion for

reconsideration.     Wilson appeals the district court’s orders.

We affirm.     See Crosby v. City of Gastonia, 635 F.3d 634, 643

n.10 (4th Cir. 2011) (stating that appellate court may “affirm

the district court on any ground that would support the judgment

in favor of the party prevailing below”).

            Wilson claims on appeal that the district court erred

by failing to return the gold to him pursuant to Fed. R. Crim.

P. 41(g).     Because the gold was neither contraband nor subject

to   forfeiture,   the   Government       had   a   legitimate   interest   in

retaining the property and applying the proceeds of the sale to

the outstanding restitution obligation.               See United States v.

Kaczynski, 416 F.3d 971, 974 (9th Cir. 2005).               Although Wilson

requested a hearing in his motion for reconsideration, he was

                                      2
not    entitled   to     a    hearing      at       that   stage   of   the     proceedings

because the district court had not yet issued a notice of writ

of execution.       See 28 U.S.C. § 3203 (2006); see also 28 U.S.C.

§ 3202(d) (2006) (limiting issues at hearing, as pertinent here,

to determining validity of exemption and Government’s compliance

with statutory requirements).                       Contrary to Wilson’s assertion

that    the   district        court      altered       the    restitution       order,   the

district court’s order did not alter the amount or the payment

schedule of the restitution portion of the criminal judgment.

See 18 U.S.C. § 3664(k) (2006).

              Accordingly,          we   affirm      the     district   court’s    orders.

We    dispense    with       oral    argument        because     the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                3